Citation Nr: 1016421	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-28 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for diabetes mellitus, to include as secondary to 
Agent Orange exposure.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include post traumatic stress 
disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
October 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2004 from the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues currently on appeal.  
The Veteran's appeal is now under the jurisdiction of the RO 
in Houston, Texas.

The Veteran appeared before the undersigned Veterans Law 
Judge at a hearing held in February 2010 at the San Antonio 
satellite office of the Houston RO.  A transcript of this 
hearing is associated with the claims folder.

The Board notes that in the April 2005 notice of 
disagreement, the Veteran raised a claim for service 
connection for entitlement to service connection for 
peripheral neuropathy, which had been previously denied.  The 
RO has yet to adjudicate the peripheral neuropathy claim, 
although an August 2005 duty to assist letter mentions this 
condition.  The RO has adjudicated a separate claim raised by 
the Veteran in November 2007 for "paralysis of nerve-
general" on a denovo basis in March 2008, with no indication 
that this adjudication applied to the peripheral neuropathy 
claim.  Thus the claim to reopen entitlement to service 
connection for peripheral neuropathy remains pending.  The 
Veteran is also noted to appear to be attempting to raise a 
claim for service connection for a shoulder injury in page 13 
of his hearing testimony.  

These  above mentioned issues of peripheral neuropathy and a 
shoulder injury have been raised by the record, but 
[has/have] not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are] referred to the AOJ for 
appropriate action.  

The issue of service connection for a psychiatric disorder to 
include PTSD and major depressive disorder is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  A March 2002 rating decision denied the Veteran's claim 
for service connection for diabetes mellitus.  He was 
provided notification of the rating decision and of his 
appellate rights in the same month.  He did not appeal this 
decision.
 
2.  New evidence received since the March 2002 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
March 2002 rating decision, and the claim for service 
connection for cause of the Veteran's diabetes mellitus is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper notice from VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Veteran's claim to reopen was 
received in May 2004.  Prior to adjudication of this matter 
in October 2004, the RO sent a letter addressing the criteria 
for service connection in June 2004. 

The Veteran was provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection for diabetes, which included notice of the 
requirements to prevail on these types of claims and of his 
and VA's respective duties.  The duty to assist letter 
notified the Appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was her responsibility to either send 
medical treatment records from the Veteran's private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The Veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant so 
that VA could help by getting that evidence.  Additional 
notice was sent in March 2002, and again in May 2009, which 
elaborated as to the criteria for presumptive Agent Orange 
claims due to Vietnam service.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  This 
notice was provided in the May 2009 letter.  The RO 
readjudicated this matter in a September 2009 supplemental 
statement of the case.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letters provided to the Appellant in June 2004 and 
August 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied for this issue.  Consequently, the Board 
finds that adequate notice has been provided, as the 
Appellant was informed about what evidence is necessary to 
substantiate the element(s) required to establish service 
connection for diabetes mellitus.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore VA and private medical 
records were obtained and associated with the claims folder.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Notably, the duty to 
assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied 
claim is reopened. 38 C.F.R. § 3.159(c)(4)(iii).  There is no 
need for a VA examination in this instance where the records 
show no evidence sufficient to reopen the claim for cause of 
the Veteran's death.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim to reopen, avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter being decided, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 
38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2009).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO. If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection was previously denied for diabetes 
mellitus in a March 2002 rating decision which found that the 
evidence showed the Veteran did not set foot on land in 
Vietnam, and thus was not entitled to the presumption of 
exposure to Agent Orange for the purpose of establishing 
service connection based on such exposure.  Notice was sent 
the same month.  The Veteran did not appeal this decision and 
it became final.  

Among the evidence previously before the RO in March 2002 
were service treatment records which are silent for any 
evidence of diabetes, with the January 1971 entrance 
examination and the December 1972 separation examinations 
both showing normal endocrine system and the accompanying 
reports of medical history were silent for any indicators of 
diabetes including no evidence of sugar or blood or urine.  

Also before the RO in March 2002 were VA treatment records 
from 1998 and 1999 showing that in February 1999 he had 
laboratory findings of blood glucose of 146 and was diagnosed 
with diabetes mellitus.  He was issued an accucheck machine 
and was presented with a diabetic teaching plan.

Also before the RO in March 2002 was the report of a December 
2001 VA examination for diabetes which did not include a 
claims file review, but included review of his VA records.  
He was noted to have an onset of diabetes mellitus, type 2, 
about 2 years ago.  He was noted to report having served 2 
years in what he referred to as the "DMZ" in Vietnam, and 
claimed Agent Orange exposure.  The examination noted his 
treatment methods for controlling his diabetes, specifically 
with Glucophage.  The examiner referred to an Agent Orange 
examination.  He was noted to have no diabetic complications 
such as retinopathy, vascular symptoms or cardiac symptoms. 
He was noted to report that  a private doctor suggested he 
had possible neuropathy but an Agent Orange examination was 
noted to be negative.  The physical examination was 
unremarkable throughout and laboratory findings were 
attached.  The diagnosis was diabetes mellitus, type II.  No 
opinion regarding its relation to service was given.  

Among the evidence received after March 2002 were the service 
personnel records from the Veteran's 201 file, which appeared 
to have been received on or after the July 2003 date marked 
on the envelope.  These included records from his active 
service, as well as records from his Reserve service, both 
prior to and after his period of active service.  These 
records reflect that the Veteran was aboard the U.S.S. 
Buchanan (DDG-14) from February 10, 1971 to March 27, 1972.  
On March 27, 1972, he transferred to the U.S.S. 
Constellation.  He requested a hardship discharge in July 
1972 after his father was killed in a motor vehicle accident.  
While the request was pending, he was tranferred to CR &C in 
San Antonio, Texas in August 1972.  He was transferred to 
Naval reserve and released to inactive duty in December 1972.  
Thereafter the records show Reserve service, with active duty 
for training (ACTDTRA) shown between July 1, 1970 and 
September 30, 1970, prior to his entry in service in January 
1971, as well as ACTDTRA from July 29, 1973 to August 11, 
1973, after his discharge in December 1972.  There is no 
indication in these records, nor has the Veteran alleged that 
diabetes mellitus stemmed from any period of ACTDRA.  

Among the evidence submitted after March 2002 were VA 
treatment records from between 2003 and 2008, which reflect 
that he participated in an ongoing diabetic treatment study 
over this time period.  These records followed his diabetic 
symptoms, with problems primarily related to his problems 
keeping his blood glucose under control through diet, 
exercise and medications.  None of these records contain any 
opinion linking the diabetes to service.  

Also received after March 2002 was a response from the 
National Personnel Records Center (NPRC) which was completed 
in May 2009 and stated that they were unable to determine 
whether the Veteran served in Vietnam.  He was noted to have 
been on the U.S.S. Buchanan which was in the official waters 
of Vietnam from March 15, 1972 to March 27, 1972.  He was 
also noted to serve aboard the U.S.S. Constellation which was 
in the official waters off of Vietnam from April 7, 1972 to 
May 18, 1972, from May 24, 1972 to May 25, 1972 and from May 
31, 1972 to June 13, 1972.  However the record provided no 
conclusive proof of in-country service.  

Likewise, a September 2009 memo from the Joint Services 
Research Center (JSRRC) coordinator gave a formal finding of 
a lack of information associated with a claim for service 
connection for PTSD and for in-country service in the 
Republic of Vietnam.  The pertinent findings regarding in-
country service stated that his entire personnel file, 
including the entire evidence of record in the claims folder 
do not show that he set foot in the Republic of Vietnam.  

Also after March 2002, the Veteran presented testimony before 
the undersigned Veteran's Law Judge in February 2010, at 
which time he expressed that he thought it was possible that 
Agent Orange could have reached his ship from the mainland, 
as his ship was stationed close off shore from Vietnam.  He 
noted that he could see smoke and fog from the mainland from 
his ship.  He wondered if some of it might have reached ship, 
but conceded that he's not an expert on this.  He noted that 
his representative told him that if he did not touch land, he 
does not qualify for presumed Agent Orange exposure.  Hearing 
Testimony pages 11-12.

Based on a review of the evidence the Board finds that new 
and material evidence has not been submitted to reopen the 
previously denied claim for diabetes mellitus, to include as 
secondary to Agent Orange exposure.

The evidence submitted since March 2002 fails to establish 
that the Veteran meets the requisite service for which 
presumptive exposure to Agent Orange could be based, 
specifically service in the Republic of Vietnam.  The 
additional evidence continues to show that the Veteran served 
in the waters offshore from Vietnam (i.e. "Blue Water 
Service"), with no evidence that his service included duty 
or visitation in Vietnam.  He has not alleged, nor produced 
evidence showing that he went ashore to Vietnam in the 
evidence submitted after March 2002.  His testimony and 
contentions, to include his February 2010 hearing testimony 
appear to confirm that his service was restricted to Blue 
Water Service off the coast of Vietnam.

The Board notes in pertinent part, that the criteria for 
service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A), which defines the Vietnam era as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, and that this was not inconsistent with the definition 
of service in the Republic of Vietnam found in 38 C.F.R. § 
3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).  A 
Veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service.  Id.  Since 
issuance of that General Counsel opinion, VA has reiterated 
its position that service in deep-water naval vessels (i.e. 
"Blue Water" service) offshore of Vietnam, as opposed to 
service aboard vessels in inland waterways of Vietnam (i.e. 
"Brown Water service") is not included as "service in the 
Republic of Vietnam" for purposes of presumptive service 
connection for Agent Orange diseases.  See comments section 
in Federal Register announcement of final rule adding 
diabetes to the list of Agent Orange presumptive diseases, 66 
Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the 
interpretation by the Department of Veterans Affairs (VA) of 
the phrase "served in the Republic of Vietnam," which 
required the physical presence of a Veteran within the land 
borders of Vietnam during service, was a permissible 
interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii).  The United States Supreme Court, declined 
to review the case, and the decision of the Federal Circuit 
in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now 
final.

Absent any evidence of in-country service in Vietnam, the 
additional evidence submitted does not serve to reopen a 
claim for diabetes mellitus based on presumptive exposure to 
Agent Orange.

The additional evidence likewise fails to provide new and 
material evidence based on direct exposure to Agent Orange, 
and it does not show evidence of diabetes having manifested 
in service or within one year of service.  See 38 C.F.R. 
§§ 3.303(d), 3.307 and 3.309; see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The medical evidence documenting 
treatment for diabetes submitted after March 2002 does not 
show any link between the diabetes and any incident of active 
service, and it does not show that manifestations of the 
diabetes were shown within one year of his discharge from 
service.  

As for claimed Agent Orange exposure while aboard the ship 
off the coast of Vietnam, the Veteran's own testimony in 
February 2010 concedes that he lacks the expertise to 
establish that he had exposure from herbicides blowing aboard 
ship from the mainland.  While presumed credible for the 
purpose of reopening, see Justus, supra, by his own 
admission, his testimony is not competent to establish 
exposure to Agent Orange based on lay observation, as 
establishing such exposure requires a specific expertise.  
Likewise to the extent that his testimony and contentions 
attempt to otherwise link his current diabetes to service, he 
is again shown to lack the requisite medical knowledge to do 
so.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 
F.3d 3371, 1376-1377; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Thus such testimony does not serve to reopen this claim for 
service connection for diabetes based on Agent Orange 
exposure.  

The Board concludes that new and material evidence has not 
been submitted since the March 2002 RO decision.  Thus the 
claim for service connection for diabetes mellitus may not be 
reopened, and the March 2002 RO decision remains final.



ORDER

The application to reopen the claim for service connection 
for diabetes mellitus is denied.


REMAND

Regarding the Veteran's claim for service connection for a 
psychiatric disorder to include PTSD and major depressive 
disorder, the Board finds that this issue must be remanded 
for further compliance with the VA's duty to notify and 
assist.  He has alleged a number of stressors which he claims 
resulted in his PTSD, which is presently diagnosed.  He has 
alleged being able to witness shellings of the mainland from 
his ship, the U.S.S. Buchanan, which was stationed about 5 to 
10 miles offshore according to him.  He also alleged that he 
had PTSD symptoms from the stress of having to serve guard 
duty alone at the fantail of the ship and feared that 
Vietcong could climb up the fantail and harm him, although he 
admitted no incidents took place during this guard duty.   

Such stressors have not been verified by the service 
department records, which do show that he served aboard the 
U.S.S. Buchanan from February 1971 to March 1972.  Also among 
the claimed stressors asserted by the Veteran was a personal 
assault, which he has repeatedly described in written letters 
and his hearing testimony, as a sudden unprovoked attack 
while he was working in the ship's galley when he was on a 
temporary assignment.  He indicated that the individual was 
much larger than him and he feared for his life.  The Board 
notes that the JSRRC letter from September 2009 found that 
the evidence currently of record failed to provide adequate 
evidence to research this incident of alleged personal 
assault.

Cases involving allegations of a personal assault, fall 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events of which the Veteran complains.  See, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 
5.14(d), Part III, of VA's Adjudication Procedure Manual, 
M21-1, personal assault is an event of human design that 
threatens or inflicts harm.  Examples of this include, 
physical assault, domestic battering, robbery, mugging, and 
stalking.  Id.  Service records may not contain evidence of 
personal assault, and alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  The Manual also notes that since personal assault 
can be an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
making it difficult to obtain direct evidence, and requiring 
that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  (Other evidence such as 
evidence from rape crisis centers, pregnancy tests and tests 
for sexually transmitted disease pertain to claims based on 
sexual assault which is not applicable in this case.)  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2009).

[Parenthetically, the Board notes that the provisions of 38 
C.F.R. § 3.304(f)(3) mirror those provisions of VA's 
Adjudication Procedural Manual, M21-1, Part III, 5.14(d) 
regarding substantiating personal assault claims. The M21-1 
Part III, 5.14(d) lists the same alternative sources of 
evidence as are listed at 38 C.F.R. § 3.304(f)(3).]

In addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny 
a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.

In this case, it does not appear that appropriate notice has 
been sent, or that a complete effort has been made to verify 
the Veteran's stressor based on the claimed personal assault 
in accordance with the above noted procedures.  He has also 
raised the possibility that there may be additional evidence 
to be researched by the JSRRC pertaining to this assault, as 
he stated in his February 2010 hearing that the assault took 
place during a time he was stationed in shipyards as San 
Francisco Bay between June 1970 and September 1970 near 
Treasure Island.  He indicated that the individual who 
attacked him was subjected to disciplinary action, to include 
receiving a Captain's Mast.  

Regarding another claimed stressor, the Board notes that he 
also has alleged that after he was transferred from service 
aboard the U.S.S. Buchanan, and served aboard another ship 
(show by the service department records to have been to the 
U.S.S. Constellation in March 1972), the U.S.S. Buchanan was 
hit by bombardment, killing several of his friends who he had 
served with aboard the Buchanan.  While the JSRRC indicated 
that the Veteran did not provide adequate information to 
verify this, or the other claimed stressors of witnessing 
bombardments onshore from his ship as well as the guard duty 
aboard ship, the Board notes that the Veteran's February 2010 
hearing testimony provides a clearer timeline.  He indicated 
that he learned of the incident around June or July 1971, but 
thinks the bombardment that killed his friend took place 
around April or May 1971.  

Thus further attempts to verify these claimed stressors with 
the JSRRC is indicated, in light of these additional details 
provided by the Veteran's hearing.  An additional attempt 
should also be made to either verify or confirm the 
unverifyability of the other claimed stressors regarding his 
guard duty and his observing bombardments off the shores of 
Vietnam. 

Finally, regardless of whether the above claimed stressors 
are fully verified, the Veteran should be afforded a VA 
examination to ascertain the nature and etiology of his 
claimed psychiatric disorder, which includes PTSD and major 
depressive disorder.  The Board further notes that the record 
does contain evidence that his father was killed while he was 
on active duty, although the Veteran reported no distress 
from this.  

The evidence of a link between current disability and service 
must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The Court has held that the threshold for 
obtaining an examination is rather low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, the matter is remanded for the 
following.

1.	The AOJ should send the Veteran an 
appropriate stressor development letter 
with respect to the Veteran's claimed in-
service personal assault.  The Veteran 
should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the Veteran.  The 
Veteran should be requested to provide 
further detail concerning the claimed 
incident(s) to allow corroboration of the 
claimed incident(s) (to include the 
approximate date this took place).  In 
addition, the RO should specifically 
request the Veteran to provide lay 
statements from anyone he may have told 
about the incidents around the time the 
alleged assault occurred.

2.  Thereafter, after the following 
development has been completed, the AOJ 
should forward the claims folder to the 
JSRRC, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150, to further 
attempt verification of the claimed 
stressors. 

(a) The JSRRC is requested to provide any 
information that might corroborate the 
Veteran's alleged stressors pertaining to 
a bombardment aboard the U.S.S. Buchanan 
around April or May of 1971, when some 
former service mates of his were allegedly 
killed.  

(b) The JSRRC should also attempt to 
provide any additional detail as to 
whether any individual who served with the 
Veteran in the  San Francisco shipyards 
near Treasure Island between June 1970 and 
September 1970 was disciplined for a 
physical assault taking place.  

(c) Regarding the other claimed stressors 
alleged to be pulling guard duty at the 
fantail where it was rumored that North 
Vietnamese operatives had previously 
climbed aboard, and his claimed stressors 
from witnessing bombardments onshore from 
the ship, the JSRRC should determine 
whether any additional evidence obtained 
since the previous negative report of 
September 2009 can assist in verification, 
and if possible, verify such stressors.  

The report should contain and any useful 
information such as ship histories, 
diaries, operational reports, unit 
histories, records of disciplinary actions 
or other military records that might 
support the appellant's claim. 
If such records are not available or are 
incapable of verification this should be 
noted by the JSSRC and such notation 
included in the claims file.  

3.  Thereafter following completion of the 
above, the AOJ should afford the Veteran a 
VA special psychiatric examination.  The 
claims file must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include PTSD.  The examiner should provide 
an opinion on the following:

(a). Does the Veteran have a diagnosis of 
PTSD?

(b). If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) supporting 
the diagnosis of PTSD.  In identifying any 
claimed stressor(s) the examiner should 
independently review the entire record.  
After consideration of these stressors, 
the examiner should explain whether they 
satisfy the criteria to support a 
diagnosis of PTSD;

(c). If PTSD is not diagnosed, the 
examiner should determine whether there 
are additional psychiatric disorders, to 
include Major Depressive Disorder, and if 
so, the examiner should opine as to 
whether any such disorder(s) is/are 
related to service, to include any 
incident shown therein, or if preexisting 
service, was/were aggravated thereby.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.

The report of the examination should 
include a complete rationale for all 
opinions.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
re-adjudicate the Veteran's claim.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action by the Veteran is 
required until he receives further notice; however, the 
Veteran is advised that failure to cooperate by reporting for 
examination without good cause may result in adverse 
consequences. 38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


